Name: Commission Regulation (EEC) No 1255/88 of 6 May 1988 on arrangements for imports into France and the Benelux countries of certain textile products (category No 39) originating in Pakistan
 Type: Regulation
 Subject Matter: European organisations;  leather and textile industries;  Asia and Oceania;  trade policy;  Europe
 Date Published: nan

 7. 5. 88 ' Official Journal of the European Communities No L 119/23 COMMISSION REGULATION (EEC) No 1255/88 of 6 May 1988 on arrangements for imports into France and the Benelux countries of certain textile products (category No 39) originating in Pakistan Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France and the Benelux countries of the category of products originating in Pakistan and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Pakistan to France and the Benelux countries before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of such products shipped from Pakistan to France and the Benelux countries after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Pakistan to France and the Benelux countries on or after 1 January 1988 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Pakistan before the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 768/88 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into France and the Benelux countries of textile products of category No 39 specified in the Annex hereto and originating in Pakistan exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, Pakistan was notified on 17 November 1987 of a request for consulta ­ tions ; whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1988 to 1991 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Pakistan between 1 January 1988 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1988 ; Whereas this quantitative limit should not prevent the importation of products covered by it but shipped from Pakistan to France and the Benelux countries before the date of entry into force of this Regulation ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 84, 29. 3 . 1988, p. 1 . No L 119/24 Official Journal of the European Communities 7. 5. 88 ANNEX Cat ­ egory CN code Description Third country Unit Member State Quantitative limits from 1 January to 31 December 1988 1989 1990 1991 39 6302 51 10 Table linen, toilet and kitchen linen, other Pakistan tonnes F 742 787 834 884 I 6302 51 90 than knitted or crocheted, other than of terry Il\ Il \ 6302 53 90 towelling or similar terry fabrics of cotton I.\ BNL 700 742 786 883 ex 6302 59 00 IlIlIlIl IlI I 6302 91 10llIlIlIl li 6302 91 90II \\ 6302 93 90 Il L ex 6302 99 00 I || IIII\